Restani, Judge:
As the final results of the redetermination of the Department of Commerce of October 15, 2001, that Delverde, SrL is to be excluded from the antidumping order did not elicit any objection during the relevant remand proceeding, the results are affirmed. The history of this matter is reflected in Borden, Inc. v. United States, 4 F. Supp. 2d 1221 (Ct. Int’l Trade 1998), rev’d in part, Borden, Inc. v. United States, Nos. 99-1575, 99-1576 (Fed. Cir. March 12, 2001). See also Borden, Inc. v. United States, Consol. Court No. 96-08-01970 (Ct. Int’l Trade May 21, 2001) (order).